Case 2:17-cr-20411-GCS-MKM ECF No. 51 filed 10/06/20   PageID.300    Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,
                                                 Case No. 17-20411
      v.
                                                 Hon. George Caram Steeh
DELANO HARPER,

         Defendant.
___________________________/

                OPINION AND ORDER DENYING MOTION
                 FOR RECONSIDERATION (ECF NO. 44)

      Defendant Delano Harper renews his motion for compassionate

release. The court denied Harper’s initial motion without prejudice because

he did not allege that he exhausted his administrative remedies. ECF No.

43. Harper contends that he has exhausted his administrative remedies

and the court may now consider his motion on the merits.

      Harper pleaded guilty to two counts of possession with intent to

distribute cocaine and heroin. The court sentenced him to the mandatory

minimum of 120 months in prison on April 23, 2018. Harper is serving his

sentence at USP Thomson in Illinois. He seeks compassionate release due

to the risk of contracting COVID-19 in prison.




                                        -1-
Case 2:17-cr-20411-GCS-MKM ECF No. 51 filed 10/06/20     PageID.301   Page 2 of 5




                             LAW AND ANALYSIS

   I.     Legal Standard

        Ordinarily, a district court “may not modify a term of imprisonment

once it has been imposed.” 18 U.S.C. § 3582(c). The statute provides for a

limited exception, known as “compassionate release,” which is governed by

18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018. This

section allows for judicial modification of an imposed term of imprisonment

when three criteria have been met: (1) the defendant has first exhausted all

administrative remedies with the Bureau of Prisons or at least allowed the

BOP 30 days to act on his request before seeking compassionate release

on his own motion; (2) extraordinary and compelling reasons warrant such

a reduction; and (3) the reduction is consistent with the applicable policy

statements issued by the Sentencing Commission and the court has

considered the factors set forth in section 3553(a). 18 U.S.C.

§ 3582(c)(1)(A)(i).

        An “extraordinary and compelling reason” for the reduction can be

satisfied in cases where a defendant’s medical conditions or overall state of

health are such that they cannot be treated effectively or will worsen in a

custodial environment. To qualify, a defendant must have a medical

condition, age-related issue, family circumstance, or other reason that

                                          -2-
Case 2:17-cr-20411-GCS-MKM ECF No. 51 filed 10/06/20      PageID.302   Page 3 of 5




satisfies the criteria in USSG § 1B1.13(1)(A) & cmt. n.1. Medical conditions

meeting the “extraordinary and compelling” standard include terminal

illnesses or serious physical or cognitive impairments. Id. In addition, the

defendant must “not [be] a danger to the safety of any other person or to

the community.” USSG § 1B1.13(2).

         Even if these criteria are met, the court may not grant a motion for

compassionate release unless the factors set forth in § 3553 support a

sentence reduction. See 18 U.S.C. § 3553(a); United States v. Kincaid,

802 Fed. Appx. 187 (6th Cir. 2020) (affirming denial of compassionate

release motion when district court found that § 3553 factors did not weigh

in favor of sentence reduction). These factors include the defendant’s

history and characteristics, the seriousness of the offense, the need to

promote respect for the law and provide just punishment, general and

specific deterrence, and the protection of the public. 18 U.S.C. § 3553(a).

   II.     Analysis

         Harper asserts, and the government agrees, that he has exhausted

his administrative remedies by requesting compassionate release from the

warden of his facility. The warden denied his request on July 7, 2020.

Accordingly, the court may consider the merits of his motion. See United

States v. Alam, 960 F.3d 831, 833-35 (6th Cir. 2020).

                                           -3-
Case 2:17-cr-20411-GCS-MKM ECF No. 51 filed 10/06/20   PageID.303   Page 4 of 5




      Harper contends that he is more susceptible to COVID-19

complications as a result of his health conditions, including chronic

bronchitis. The government acknowledges that those suffering from chronic

bronchitis are at increased risk for severe illness from COVID-19. However,

Harper’s prison medical records do not indicate that he suffers from chronic

bronchitis or another chronic respiratory illness. ECF No. 47-1. Harper

points to a medical record from the Grosse Pointe Hospital Emergency

Department, where he treated for lower back pain in 2016. Under “past

medical history,” the doctor noted “bronchitis.” ECF No. 50. This bare

notation of a history of bronchitis in 2016, however, does not shed light on

Harper’s current medical condition and is contradicted by his more recent

prison records. Harper has not established that his medical condition meets

the “extraordinary and compelling” standard, which would render him

eligible for compassionate release.

      The court appreciates Harper’s concern about contracting COVID-19.

However, a “generalized risk of contracting COVID-19 and potentially

developing the more severe symptoms is not akin to the type of

‘extraordinary and compelling reasons’ justifying compassionate release

identified by the Sentencing Commission.” United States v. Peaks, No. 16-

20460, 2020 WL 2214231, at *2 (E.D. Mich. May 7, 2020); accord United

                                        -4-
Case 2:17-cr-20411-GCS-MKM ECF No. 51 filed 10/06/20                PageID.304   Page 5 of 5




States v. Bridges, No. 14-20007, 2020 WL 2553299, at *4 (E.D. Mich. May

20, 2020); United States v. Alzand, No. 18-20703, 2020 WL 2781824, at *3

(E.D. Mich. May 29, 2020); United States v. Whitsell, 2020 WL 3639590, at

*4 (E.D. Mich. July 6, 2020) (“Other district courts have granted

compassionate release only upon a finding of numerous and severe

medical conditions that place [inmates] at a significantly higher risk for

severe illness from COVID-19.”).

                                    CONCLUSION

      The court finds that neither Harper’s state of health nor the risk of

contracting COVID-19 in prison constitutes an extraordinary and compelling

reason justifying compassionate release. Therefore, IT IS HEREBY

ORDERED that Harper’s motion for reconsideration (ECF No. 44) is

DENIED.

Dated: October 6, 2020
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                      October 6, 2020, by electronic and/or ordinary mail.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                                -5-
